Exhibit SUMMARY OF COMPENSATORY ARRANGEMENTS WITH DIRECTORS AND NAMED EXECUTIVE OFFICERS Director Compensation.Each director who is not an employee or officer of the Company will receive the following compensation for his services as director in 2010: · annual base compensation of $20,000; · $2,000 per regularly scheduled board meeting attended; · $750 per regularly scheduled audit committee meeting attended; · $25,000 per year for service as the Audit Committee chairman; · $20,000 per year for service as the Compensation Committee chairman; · $20,000 per year for service as the Nomination and Governance Committee chairman; · an annual grant of 6,000 shares of restricted common stock (12,000 for the chairman of the Nomination and Governance Committee); and · reimbursement of reasonable out-of-pocket expenses incurred in attending board meetings. Mr.
